NEWS FROM: Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. CONTACT: Anthony Galici Chief Financial Officer (860) 653-4541 GRIFFIN ANNOUNCES FOURTH QUARTER RESULTS NEW YORK, NEW YORK (February 14, 2008) Griffin Land & Nurseries, Inc. (Nasdaq: GRIF) (“Griffin”)today reported a 2007 fourth quarter operating profit of $2,008,000 on total revenue of $10,793,000, as compared to an operating loss of ($1,216,000) on total revenue of $7,252,000 for the 2006 fourth quarter.For the 2007 full year, Griffin reported an operating profit of $9,417,000 on total revenue of $59,423,000, as compared to an operating profit of $334,000 on total revenue of $53,231,000 for the 2006 full year. The increase in 2007 fourth quarter revenue and operating results principally reflects higher revenue and operating profit at Griffin Land, Griffin’s Connecticut and Massachusetts based real estate division, and lower general corporate expense.The increased revenue and operating profit at Griffin Land reflects a property sale closed in the 2007 fourth quarter and the recognition of previously deferred revenue and profit from the sale of land to Walgreen Co. that closed in the third quarter of fiscal 2006 and is being accounted for using the percentage of completion method.A portion of the revenue and profit on the Walgreen land sale was deferred at the time the sale was closed and is being recognized as required road improvements are made.Griffin Land’s operating results in the 2006 fourth quarter included the recognition of a minimal amount of previously deferred revenue and profit from the Walgreen land sale.The lower corporate expense in the 2007 fourth quarter, as compared to the 2006 fourth quarter, principally reflects lower costs of compliance with Section 404 of the
